DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1408” has been used to designate both a groove (Fig. 14) and an opening (Fig. 16).  It appears “1408” should be changed to “1410” in Figure 16. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4016.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: Reference character 4016 in paragraph [0086] appears to be a typo and should be changed to 1406.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 4, and 7-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “substantially the same shape” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what about the shape is the same and what degree of similarity is needed to be “substantially the same shape.”
Claims 3 and 7-11 recite the limitation "the body".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the “hollow body” of claim 1, or something else. For purposes of examination, this limitation will be interpreted as “the hollow body”. 
Claim 9 recites the limitation “the exterior surface” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “an exterior surface”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Henry et al. (U.S. 2018/0042426).
Regarding claim 1, Henry discloses a splatter protector (splatter guard 2, para. [0025]) comprising: a hollow body (member 6, para. [0025], Fig. 1) having oppositely-directed first and second end portions (see annotated Fig. 1 below), each of the end portions defining a respective substantially circular end opening (opening 12 extends through first and second end portions, Fig. 1) having an annular lip (base member 4 at first end portion; rim 10 at second end portion, Fig. 1) along the circumference thereof (annotated Fig. 1) for engaging with upper edges of cooking vessels (base 

    PNG
    media_image1.png
    479
    816
    media_image1.png
    Greyscale

Regarding claim 4, Henry further discloses the first and second end portions have substantially the same shape (first and second end portions are circular, see Fig. 1; para. [0027]).
Regarding claim 7, Henry further discloses the body (member 6) is movable between an expanded configuration (Fig. 1; para. [0025]), a semi-collapsed configuration (could collapse part of member 6, see Fig. 1) and a compact configuration (Fig. 4, para. [0025]).
Regarding claim 8, Henry further discloses a plurality of annular grooves (folds 16, 18, 20; annotated Fig. 1 above) defined in the body (member 6), wherein the body is movable between the expanded configuration, the semi-collapsed configuration, and the compact configuration (para. [0025], Figs. 1, 4) by folding and unfolding the body (member 6), the plurality of grooves (folds 16, 18, 20) facilitating the folding and unfolding of the body (para. [0025]).
claim 9, Henry further discloses the exterior surface (wall 8) of the body (member 6) defines a substantially frustoconical shape in the expanded configuration and the semi-collapsed configuration (guard member 6 has a truncated conical shape, paras. [0027], [0029]).
Regarding claim 10, Henry further discloses the body (member 6) includes a plurality of sections (annotated Fig. 1 above) pivotable relative to each other about a plurality of grooves (folds 16, 18, 20; annotated Fig. 1 above), the plurality of sections for collapsing the body (member 6 is collapsible via folds, para. [0025], Fig. 4).
Regarding claim 11, Henry further discloses when the body (member 6) is in an expanded configuration (Fig. 1), the plurality of sections (annotated Fig. 1 above) are oriented away from each other (annotated Fig. 1 above).
Regarding claim 12, Henry further discloses a handle (handle 14) disposed proximate the first end portion (Fig. 1).
Regarding claim 14, Henry further discloses the splatter protector is of one-piece construction (splatter guard 2 is designed to be used as one-piece, Fig. 1).
Regarding claim 15, Henry further discloses the first and second end portions are capable of collecting condensation (the splatter guard 2 may be formed of silicone, aluminum, plastic, or stainless steel (para. [0031]), which are capable of collecting condensation).
Claims 1-4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Truong et al. (U.S. 2019/0110629).
Regarding claim 1, Truong discloses a splatter protector (spacer 120, Fig. 2B) comprising: a hollow body (body 123, Fig. 2B) having oppositely-directed first and second end portions (see annotated Fig. 2B below), each of the end portions defining a respective substantially circular end opening (end portions have substantially circular opening, see Fig. 2B, para. [0019]) having an annular lip (upper rim 121, lower rim 122, Fig. 2B) along the circumference thereof for engaging with upper edges of cooking see e.g., Fig. 1) for mounting the splatter protector thereon, wherein the diameter of the end opening defined by the first end portion is greater than the diameter of the end opening defined by the second end portion (opening at the first end has greater diameter than opening at the second end, see annotated Fig. 2B).

    PNG
    media_image2.png
    306
    607
    media_image2.png
    Greyscale

Regarding claim 2, Truong further discloses each respective annular lip (flanges 121, 124, Fig. 2B) cooperates with a respective outer edge to form a channel (annotated Fig. 2B above) for receiving upper edges of the cooking vessels (channels are capable of receiving upper edges of cooking vessels, see e.g., para. [0016], Fig. 1).
Regarding claim 3, Truong further discloses the annular lips are flush with an inner surface of the body (annotated Fig. 2B above).
Regarding claim 4, Truong further discloses the first and second end portions have substantially the same shape (first and second end portions are circular, see Fig. 2B; para. [0019]).
Regarding claim 12, Truong further discloses a handle (handle 125) disposed proximate the first end portion (see Fig. 2B).
Regarding claim 13, Truong further discloses a pair of opposed handles (handles 125) disposed proximate the first end portion (see Fig. 2B).
claim 14, Truong further discloses the splatter protector is of one-piece construction (spacer 120 is designed to be used as one piece, Fig. 1).
Regarding claim 15, Truong further discloses the first and second end portions are capable of collecting condensation (the spacer 120 is capable of collecting condensation).
Regarding claim 16, Truong further discloses a kit (system 100) comprising the splatter protector of claim 1 (spacer 120, see above) and a lid (lid 130) for covering at least one of the end opening defined by the first end portion and the end opening defined by the second end portion of the splatter protector (lid 130 covers an end opening opening, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Beard et al. (U.S. 8,960,081).
Regarding claim 2, Henry discloses the splatter protector above but does not disclose each respective annular lip cooperates with a respective outer edge to form a channel for receiving upper edges of the cooking vessels.
Beard teaches a cooking apparatus comprising a steamer insert that is configured to rest on a rim of a pan (Abstract, Fig. 1). Beard teaches the steamer insert has channels 44, 45 on the upper and lower edges of the steamer insert for receiving rims of the vessel 20 and a cover 30 (Fig. 3; col. 3, ll. 63-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henry to include a channel at each respective annular lip for receiving upper edges of cooking vessels as taught by Beard for the purpose of precluding sliding of the splatter protector as recognized by Beard (col. 3, ll. 63-67).
Regarding claim 3, Henry as modified by Beard further discloses the annular lips are flush with an inner surface of the body (see Beard at Fig. 3).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Henry.
Regarding claim 5, Henry discloses the splatter protector above but does not expressly disclose the diameter of the end opening defined by the first end portion is about 5 centimeters greater than the diameter of the end opening defined by the second end portion.
However, Henry teaches that the base member (4) “has a diameter adapted to rest on and fit various-sized cooking utensils having top edges of about 8 inches to about 14 inches in diameter” (para. [0027]). Henry further teaches that the base member (4) has a greater diameter than the rim (10) (see para. [0027]) and that the rim (10) “is preferably large enough to permit the user to observe the food items being prepared within the cooking utensil as well as stir and/or turn the food items without removing the splatter guard 2 from the edge of the cooking utensil” (para. [0028]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the diameter of the opening at the first end portion about 5 centimeters greater than the diameter of the opening at the second end portion in view of the teachings of Henry as sizing the splatter guard of Henry would involve only routine skill in the art and yield the predictable result of having the top large enough to observe food and stir or turn food without removing 
Regarding claim 6, Henry as modified discloses the diameter of one of the end openings is about 25 centimeters (sized to fit on cooking utensils having top edges of 8 to 14 inches in diameter, para. [0027]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Legaspi (U.S. 6,325,234).
Regarding claim 13, Henry discloses the splatter protector above but does not disclose a pair of opposed handles disposed proximate the first end portion.
Legaspi teaches a microwave dish cover for preventing splattering of food being cooked (Abstract). Legaspi teaches a pair of opposing side handle members (19, 21, Fig. 2). Legaspi further teaches that the side handle members help a user to remove the splatter cover from a cooking vessel (dish 26-28) by grasping the side handle members (col. 4, ll. 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the splatter protector of Henry to have a pair of opposed handles proximate the first end portion as taught by Legaspi for the purpose of facilitating easy removal of the splatter cover, as recognized by Legaspi (col. 4, ll. 16-18).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry in view of Cheng (U.S. 2015/0351588).
Regarding claim 16, Henry discloses the splatter protector above but does not disclose a kit comprising a lid for covering at least one of the end opening defined by the first end portion and the end opening defined by the second end portion of the splatter protector.
Cheng teaches a cooking vessel for deep frying (Abstract). Cheng teaches an annular trough is attached to an upper rim of a cooking vessel, and a lid is received on the trough (para. [0006]). Cheng 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the splatter protector of Henry with the lid of Cheng to cover at least one end opening of the splatter protector for the purpose of preventing the escape of odor while frying, as recognized by Cheng (see para. [0027]).
Regarding claim 17, Henry as modified by Cheng further discloses the lid includes a groove (Cheng, portion 205, Fig. 5A) for receiving the annular lip of one of the first and second end portions of the splatter protector (Cheng, portion 205 receives rim 130, Fig. 5A, para. [0030]).
Regarding claim 18, Henry as modified by Cheng further discloses when the lid is seated on the annular lip of one of the first and second end portions, there is a gap (Cheng, space between lower wall 220 of portion 205 and trough 140, Fig. 5A) between the lid and the outer edge of the splatter protector corresponding to the annular lip on which the lid is seated (Cheng, Fig. 5A).
Regarding claim 19, Henry as modified by Cheng discloses when the lid covers one of the end openings of the splatter protector, the splatter protector is capable of collecting condensation formed at the lid (the splatter guard 2 of Henry may be formed of silicone, aluminum, plastic, or stainless steel (para. [0031]), which are capable of collecting condensation).
Regarding claim 20, Henry as modified by Cheng discloses when the lid is seated on one of the end openings of the splatter protector, the end portion on which the lid is seated is capable of collecting condensation formed at the lid (the splatter guard 2 of Henry may be formed of silicone, aluminum, plastic, or stainless steel (para. [0031]), which are capable of collecting condensation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 571,829 to Duncan discloses a shield for a pot that has a plurality of hooks formed about an upper periphery.
U.S. 2020/0029736 to Huttner discloses a splatter shield having a lower rim that rests on a cooking vessel and a smaller upper opening.
U.S. 2015/0314914 to Sudakoff discloses a collapsible food container formed integrally as a one-piece construction (see para. [0070]-[0071]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/L.E.P./Examiner, Art Unit 4132                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726